FILED
                            NOT FOR PUBLICATION                            DEC 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50460

               Plaintiff - Appellee,             D.C. No. 3:12-cr-01061-LAB

  v.
                                                 MEMORANDUM*
JOSE LUIS PADILLA-VAZQUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Jose Luis Padilla-Vazquez appeals from the district court’s judgment and

challenges his 48-month sentence imposed following his guilty-plea conviction for

attempted entry after deportation, in violation of 8 U.S.C. § 1326; and fraud and

misuse of an entry document, in violation of 18 U.S.C. § 1546(a). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Padilla-Vazquez contends that the district court procedurally erred by

imposing a sentence based on clearly erroneous facts. Specifically, he contends

that the court’s finding that he received written warnings in Spanish notifying him

of the consequences of returning to the United States following his deportation was

without support in the record. We review for plain error, see United States v.

Waknine, 543 F.3d 546, 551 (9th Cir. 2008), and find none. The district court

reasonably concluded that Padilla-Vazquez was warned of the consequences of

coming back to the United States. See United States v. Gust, 405 F.3d 797, 799

(9th Cir. 2005) (“So long as the district court’s view of the evidence is plausible in

light of the record viewed in its entirety, it cannot be clearly erroneous[.]”)

(internal quotations omitted). Furthermore, the record reflects that the court based

the sentence on Padilla-Vazquez’s criminal history and the need to protect the

public and afford adequate deterrence. Padilla-Vazquez has not demonstrated a

reasonable likelihood that the below-Guidelines sentence would have been

different absent the alleged error. See Waknine, 543 F.3d at 553.

      AFFIRMED.




                                           2                                      12-50460